Citation Nr: 1626102	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Evaluation of diabetes mellitus type II with urinary urgency, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Lisha A. Prater, LLC



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in this case, the Veteran indicated that he retired when he qualified by his age.  See May 2009 VA cardiac conditions examination.  Thus, the Board finds that entitlement to a TDIU has not been raised by the record or by the Veteran, and it is therefore not an issue on appeal.

The matters of separate evaluations for diabetic neuropathy of the upper and lower extremities, diabetic nephropathy, and erectile dysfunction were addressed in prior rating decisions in December 2012 and February 2014.  The Veteran did not express disagreement with or perfect an appeal as to these rating decisions.  Additionally, in May 2009, VA granted a separate evaluation for urinary urgency.  In March 2011, VA determined that such separate evaluation was granted as a result of clear and unmistakable error.  The Veteran did not express disagreement with or perfect an appeal as to this rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ last adjudicated the issue on appeal in a February 2014 Supplemental Statement of the Case (SSOC).  Since then, additional potentially relevant evidence was added to the record.  In a written statement received in June 2016, the Veteran's representative requested AOJ consideration of this evidence in the first instance.  Accordingly, this case is remanded for AOJ readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since 2015.

2.  After conducting any additional development deemed necessary, readjudicate the claim for an increased rating for diabetes mellitus.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

